Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vehicle horn in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10-14, 16, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20130278407A1 to Rothschild. 
Regarding claim 1, Rothschild discloses that a vehicle comprising: a fuel tank including a fuel sensor, {the sending unit 110 can include an optical sensor that measures the level of fuel 102 contained in the fuel tank 104, paragraph [0017]}, one or more external vehicle displays, {the display unit 126 can be external with respect to the vehicle, paragraph [0022]}, and a processor configured to: determine a current fuel level of the fuel tank; determine a cost to fill the fuel tank {a method 500 of indicating a cost to fill a fuel tank of a vehicle includes step 502, in which a signal indicating fuel level is received, and step 504, in which based on the level of fuel contained in the fuel tank, via a processor, a quantity of fuel required to fill the fuel tank can be determined, paragraph [0048], at step 508, based on the quantity of fuel required to fill the fuel tank and the fuel data, the cost to fill the fuel tank can be determined, paragraph 
Similar reasoning applies to claim 13.
Regarding claim 2, which depends from claim 1, Rothschild further discloses that the processor is further configured to display the current fuel level and the cost to full the fuel tank on the one or more external displays {paragraphs [0033], [0050]}, responsive to determining that (i) the vehicle ignition is turned off and (ii) that a fuel filler of the fuel tank is open, {the present invention can provide power to the display unit 126 while the ignition remains off. the system 100 can include a switch 130, paragraph [0024]; the switch 130 can be a mechanical switch physically connected to the fuel door 134, opening and closing of the fuel door 134 can physically operate the switch, paragraph [0025]}.
Similar reasoning applies to claim 14.
Regarding claim 7, which depends from claim 1, Rothschild further discloses that the vehicle further comprises one or more exterior facing cameras, {the display unit 126, which  includes an optical sensor (camera), is provided on a fuel door or attached to an external surface of the vehicle, paragraphs [0022], [0034]}, and wherein the processor is further configured to determine the current fuel level of the fuel tank based on images captured by the one or more exterior facing cameras, {fueling station posts alphanumeric characters 
Similar reasoning applies to claim 16.
Regarding claim 8, which depends from claim 1, Rothschild further discloses that the processor is further configured to: determine a geographic location of the vehicle; and determine the cost to fill the fuel tank based on the geographic location {the fuel data receiver 123 can access data from websites pertaining to geographic locations and prices for fuel, paragraph [0037]}.
Similar reasoning applies to claim 17.
Regarding claim 10, which depends from claim 1, Rothschild further discloses that the vehicle further comprises one or more exterior facing cameras {the display unit 126, which  includes an optical sensor (camera), is provided on a fuel door or attached to an external surface of the vehicle, paragraphs [0022], [0034]}, and the processor is further configured to determine the cost to fill the fuel tank based on images captured by the one or more exterior facing cameras {fueling station posts alphanumeric characters corresponding to the fuel data and the vehicle includes an alphanumeric character reader (camera) that optically detects the alphanumeric characters, paragraph [0013]; the processing system 122 can determine the 
Similar reasoning applies to claim 19.
Regarding claim 11, which depends from claim 1, Rothschild further discloses that the vehicle further comprises a communication system configured for communication with a remote computing device {the fuel data receiver 123 is a web-enabled that retrieves the fuel data from the website (remote computing device), paragraph [0020]}, and wherein the processor is further configured to determine the cost to fill the fuel tank based on price data received from the remote computing device {the fuel data receiver 123 is integrated into the processing system 122 (processor), paragraph [0020]; the processing system 122 determines the cost to fill the fuel tank 104, paragraph [0030]}.
Regarding claim 12, which depends from claim 1, Rothschild further discloses that the processor is further configured to transmit the current fuel level and the cost to fill the fuel tank to a remote computing device {a smart phone (remote computing device) is communicatively linked to the processing system 122, paragraph [0020]; the processing system 122 determines the amount (level) of fuel 102 contained in the fuel tank 104 and cost to fill the fuel tank 104, paragraph [0030]}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of US 20180072556 A1 to Dudar et al. (hereinafter, Dudar ‘556).
Regarding claim 3, which depends from claim 1, Rothschild further discloses that wherein the processor is further configured to: receive a target fuel tank input amount, 
Regarding claim 4, which depends from claim 3, Rothschild further discloses that the target fuel tank input amount comprises one or more of a target amount of money, a target quantity of fuel to add, and the target end fuel level {indicating a cost to fill a fuel tank of a vehicle. A signal indicating a level fuel contained in the fuel tank of the vehicle can be received from a fuel sending unit. Based on the level of fuel contained in the fuel tank, a quantity of fuel required to fill the fuel tank can be determined. Fuel data can be received. Based on the . 
Claim 5, which depends from claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of Dudar ‘556, as applied to claim 3 above, and further in view of US 7000654 B1 to Rossi, which was cited by applicant. 
Rothschild in view of Dudar ‘556 does not teach the additionally recited limitations of claim 5. Rossi remedies this and discloses that the processor is further configured to (i) flash one or more vehicle lights or (ii) emit a sound using a vehicle horn responsive to determining that the current fuel level matches the target end fuel level {a fuel tank indicator may be the CPU operation of a vehicle member such as the honking of the horn, flashing of the lights, [abstract]}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio and visual indicating feature of Rossi with the described invention of Rothschild in view of Dudar ‘556 in order to provide notice that can be sensed by the driver. 
Claims 6, 9, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of US-20180201122-A1 to Dudar (hereinafter, Dudar ‘122).
Regarding claim 6, which depends from claim 1, Rothschild further discloses that the processor is further configured to determine the current fuel level of the fuel tank based on 
Similar reasoning applies to claim 15.
Claim 9, which depends from claim 1, Rothschild further discloses that the processor is further configured to determine the cost to fill the fuel tank based on price data received {a fuel level monitoring system can be incorporated into a vehicle to indicate the cost to fill the vehicle's fuel tank.; the fueling station can wirelessly communicate data, such as fuel prices or other data related to the fuel to the vehicle, in which case vehicle can include a transceiver or receiver to receive such communication, paragraph [0013]}. Rothschild does not teach the limitation that a communication system is configured for vehicle to infrastructure (V2I) communication and that price data is received via V2I communication. Dudar ‘122 remedies this and discloses that the transceiver 160 may communicate with a transportation 
Similar reasoning applies to claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US-5762118-A, US-20180017430-A1, US-20180099856-A1, US-20180281584-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661